Fourth Court of Appeals
                                    San Antonio, Texas
                                        September 19, 2018

                                       No. 04-18-00293-CV

                            ALLSTATE INSURANCE COMPANY,
                                       Appellant

                                                 v.

                                       Daniel Wes IRWIN,
                                            Appellee

                   From the 224th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2017CI03490
                        Honorable John D. Gabriel, Jr., Judge Presiding

                                          ORDER
        The reporter’s records were due June 4, 2018. Court reporter Kristin Anderson filed her
motion of the reporter’s record on June 5, 2018, and after receiving a Rule 37.3 notice from this
court, court reporter Erminia Uviedo filed her portion on August 14, 2018. The only court
reporter listed in appellant’s docketing statement was court reporter Mary Helen Vargas, but she
advised this court she took no portion of the record. Upon investigation by this court, we
determine court reporter Decline Benavides transcribed the remaining portion of the record, but
had failed to file it in this court. Accordingly, August 31, 2018, we notified Ms. Benavides that
her portion of the reporter’s record was late. The court reporter responded to our notice by filing
a notification of late record, stating that the record was not filed because appellant has not paid or
made arrangements to pay the reporter’s fee to prepare the record and that appellant is not
entitled to the record without paying the fee. See TEX. R. APP. P. 34.6(b), 35.3(b).

        In response to the reporter’s notification, we ordered appellant to provide written proof to
this court that either (1) the reporter’s fee has been paid or arrangements satisfactory to the
reporter have been made to pay the reporter’s fee, or (2) appellant is entitled to the record
without prepayment of the reporter’s fee. See id. R. 35.3(b). Appellant filed a response in which
it verifies that it has provided payment to Ms. Benavides. Accordingly, we ORDER court
reporter Decline Benavides to file her portion of the reporter’s record in this court on or before
October 19, 2018.

        We order the clerk of this court to serve a copy of this order on all counsel and court
reporter Decline Benavides.
                                              _________________________________
                                              Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of September, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court